Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1015 Filed 05/26/20 Page 1 of 28




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                   Plaintiff,                 CRIMINAL NO. 11-20790

 v.                                           HON. BERNARD A. FRIEDMAN

 TERRENCE MATTHEWS,

                   Defendant.
                                          /

                  United States’ Response Opposing
          the Defendant’s Motion for Compassionate Release

      Over-and-over again, during the fall of 2009, the defendant Terrence

 Matthews engaged in numerous kilogram narcotics transactions: DEA

 agents arrested him in October with almost half-a-million dollars in

 cash that he was using to buy marijuana. Agents searched his house the

 following day and found more drugs—kilos of crack and powder cocaine.

 Neither of these encounters with law enforcement deterred him

 because, a month later, he sold kilos of cocaine to another drug

 customer. Police officers did not arrest him during this incident, but

 they did seize his car (which contained a secret compartment with even

 more drugs). This did not deter him because, about a month after that,


                                      1
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1016 Filed 05/26/20 Page 2 of 28




 a drug courier was bringing him two kilos of heroin. When police

 stopped this courier and seized the drugs, they searched Matthews’s

 house and found even more heroin. Matthews eventually pleaded guilty

 to drug trafficking and was sentenced to 120 months in prison.

    Matthews began serving that sentence on October 3, 2013. He now

 moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A), citing

 the Covid-19 pandemic and his “intermittent” (i.e., the mildest form of)

 asthma. But Covid-19 alone does not authorize Matthews’ release. Nor

 does his medical condition (e.g., because he is not even in a CDC risk

 category for Covid-19). His motion should be denied.

    First, since January 2020, the Bureau of Prisons has been preparing

 for Covid-19, implementing strict precautions to minimize the virus’s

 spread in its facilities. Following two recent directives from the

 Attorney General, the Bureau of Prisons is also assessing its entire

 prison population to determine which inmates face the most risk from

 Covid-19, pose the least danger to public safety, and can safely be

 granted home confinement. This process necessarily requires the

 Bureau of Prisons to identify the best candidates for release, ensure

 that their homes are suitable for home confinement, and arrange a way


                                      2
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1017 Filed 05/26/20 Page 3 of 28




 to quarantine each of them for 14 days. As of May 22, 2020, these

 directives have already resulted in at least 3,049 inmates being placed

 on home confinement. See BOP Covid-19 Website.

    Second, Matthews does not qualify for compassionate release.

 Because Matthews has not sought compassionate release from the

 Bureau of Prisons based on Covid-19, as required under 18 U.S.C.

 § 3582(c)(1)(A), the Court does not have jurisdiction to address his

 Covid-19-based argument until he exhausts his administrative

 remedies. Nor, in any event, does Matthews satisfy the statutorily

 mandated criteria for compassionate release. “[T]he mere existence of

 Covid-19 in society and the possibility that it may spread to a particular

 prison alone cannot independently justify compassionate release.”

 United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Because

 § 3582(c)(1)(A) requires that release be “consistent with” the Sentencing

 Commission’s policy statements, Matthews’s failure to meet the criteria

 in USSG § 1B1.13 also forecloses relief. Even assuming a defendant

 facing a heightened risk from Covid-19 might satisfy the criteria in

 § 1B1.13(1)(A) & cmt. n.1, Matthews does not have a condition that

 places him at higher risk from Covid-19. Matthews’s offense makes him


                                      3
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1018 Filed 05/26/20 Page 4 of 28




 a danger to the community, which precludes release under USSG

 § 1B1.13(2), especially because Matthews was undeterred from dealing

 in kilos of narcotics despite continual interactions and encounters with

 police. And the § 3553(a) factors—which the Court must also consider

 under § 3582(c)(1)(A)—likewise do not support release for similar

 reasons, e.g., because of the seriousness of the crime and need to

 promote respect for the law.

                                Background

    In October 2009, Matthews and his co-conspirator, Wendell Tobias,

 went to meet a person they believed would sell them 2,000 pounds of

 marijuana. (PSR, ¶¶ 12-13). In fact, this person was a DEA confidential

 informant. (Id.). So agents arrested Matthews with a suitcase

 containing $447,000—a partial payment for marijuana. (Id., ¶ 14).

    Two days later, based on a tip, DEA agents located and searched

 Matthews’ Southfield apartment. (Id., ¶ 17). They found over

 10 kilograms of cocaine, almost two kilograms of crack cocaine, and two

 handguns. (Id.).

    Undeterred, about a month after this search warrant, Matthews gave

 co-defendant Lawrence Martin five kilos of cocaine at the Splash Bar in


                                      4
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1019 Filed 05/26/20 Page 5 of 28




 Detroit. (Id., ¶ 18). When they searched Matthews’ vehicle, they found

 about 14 more kilos of cocaine. (Id., ¶ 20).

    Then, a few weeks later (or now in December of 2019), a courier

 carrying two kilos of heroin was stopped before arriving at Matthews’s

 house. (Id., ¶ 21). DEA later searched this house and found about two

 more kilos of heroin and $40,000. (Id., ¶ 23).

    A grand jury indicted Matthews in December of 2011 for various

 drug trafficking violations. (Id., ¶ 4). He eventually pleaded guilty. (Id.,

 ¶ 6). In the negotiated plea agreement, the parties calculated his

 sentencing guideline range at 135-168 months. (Id., ¶ 91). The

 probation department found it was higher (more specifically, 168-210

 months) based on an enhancement for the firearms mentioned above.

 (Id., ¶ 92). This Court initially sentenced Matthews to 135 months, or

 the bottom of the parties’ contemplated guidelines. This sentenced was

 reduced to 120 months after the drug guidelines were lowered. (R.184:

 Am. Judgment, 924).

    Matthews is currently incarcerated at Elkton FCI. He is 46 years old,

 and his projected release date is June 19, 2022. His only relevant

 medical condition is asthma. During a 2013 medical encounter with


                                       5
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1020 Filed 05/26/20 Page 6 of 28




 BOP, the medical provider noted that this asthma was “well controlled.”

 (Exhibit 1: BOP Medical Encounter on 10/9/13, sealed). And his asthma

 has been categorized as “mild intermittent asthma.” (Exhibit 2: BOP

 Medical Encounter on 3/21/17, sealed). Nevertheless, Matthews has

 moved for compassionate release, citing this medical condition and the

 Covid-19 pandemic. Matthews also claims that he submitted a request

 for compassionate release that was denied. But records from the Bureau

 of Prisons do not show this request or denial.

                                 Argument

 I.     The Bureau of Prisons has responded to Covid-19 by
        protecting inmates and increasing home confinement.

        A.    The Bureau of Prisons’ precautions have mitigated
              the risk from Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

 spread within its facilities. For over almost a decade, the Bureau of

 Prisons has maintained a detailed protocol for responding to a

 pandemic. Consistent with that protocol, the Bureau of Prisons began

 planning for Covid-19 in January 2020.

      On March 13, 2020, the Bureau of Prisons began modifying its

 operations to implement its Covid-19 Action Plan and minimize the risk

 of Covid-19 transmission into and inside its facilities. See BOP Covid-19
                                      6
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1021 Filed 05/26/20 Page 7 of 28




 Modified Operations Website. Since then, as the worldwide crisis has

 evolved, the Bureau of Prisons has repeatedly revised its plan. To stop

 the spread of the disease, the Bureau of Prisons has restricted inmate

 movement within and between facilities. See id. Only limited group

 gathering is allowed, and social distancing is maximized. Staff and

 inmates are also issued face masks to wear in public areas. See BOP

 FAQs: Correcting Myths and Misinformation.

    Every newly admitted inmate is screened for Covid-19 risk factors

 and symptoms. Asymptomatic inmates with risk of exposure are placed

 in quarantine for a minimum of 14 days or until cleared by medical

 staff. Symptomatic inmates are provided with medical evaluation and

 treatment and are isolated from other inmates until testing negative for

 Covid-19 or being cleared by medical staff under the CDC’s criteria. In

 areas with sustained community transmission, all staff are screened for

 symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

 or higher are barred from the facility on that basis alone. A staff

 member with other symptoms can be placed on leave by a medical

 officer.




                                      7
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1022 Filed 05/26/20 Page 8 of 28




    Other access to the facilities has likewise been restricted.

 Contractors are only permitted access if performing essential services,

 and any contractor who requires access is screened for symptoms and

 risk factors. Social and legal visits have been suspended to limit the

 number of people entering the facility and interacting with inmates.

 But to ensure that relationships and communication are maintained

 throughout this disruption, the Bureau of Prisons has increased

 inmates’ telephone allowance to 500 minutes per month. Legal visits

 are permitted on a case-by-case basis after the attorney has been

 screened for infection.

    At FCI Elkton, Health Services Administrator Sarah A. Dees has

 reported the following as it relates to Elkton FCI:

       • FCI Elkton Health Services staff have “worked
         tirelessly to ensure that every inmate is safe from
         the effects of the pandemic.” (Exhibit 3: Sarah A.
         Dees Declaration, 5/8/20, ¶ 83).

       • “Staff have been on 12 hour shifts since March 29,
         2020. They have provided 24-hour medical coverage
         since the beginning of April.” (Id.).

       • Staff have been identifying inmates who were at
         greater risk for Covid-19 complications and those
         inmates are carefully monitored for symptoms
         related to Covid-19. (Id. at ¶¶ 32-33, 85).


                                      8
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1023 Filed 05/26/20 Page 9 of 28




       • Despite staff members being at risk and many of
         them getting sick themselves, “[c]are for the
         inmates has not declined during this pandemic.”
         (Id. at ¶ 85).

       • Smaller inmate groups have been formed at FCI
         Elkton by dividing inmates by housing unit, and by
         floor, so they can “shelter in place” with the fewest
         number of fellow inmates. (Id. at ¶ 50). Restrictions
         are in place to maintain separation between
         housing units. (Id.).

       • FCI Elkton inmates have two masks, and must
         wear a mask at all times, except when they are
         eating or sleeping. (Id. at ¶ 76). FCI Elkton inmates
         are provided with basic soap and personal hygiene
         products. (Id. at ¶ 68). Inmates can ask for a bin of
         cleaning supplies to bring back to their living areas.
         (Id. at ¶ 66).

       • FCI Elkton has contracted with Quest Diagnostics
         to test for Covid-19 with a turn-around time of
         between 24-48 hours. (Id. at ¶ 46). On May 7, 2020,
         Quest provided FCI Elkton with 400 test swabs and
         BOP anticipates an additional 150-200 tests each
         day after that. (Id.).

       • Along with ongoing reviews by DOJ and BOP
         executive staff, a number of independent “public
         health officials have monitored the medical
         situation at FCI Elkton,” including the Ohio
         Department of Health, the Columbian County
         Health Department, and local hospitals. (Id. at ¶
         79-82). Comparing FCI Elkton to nursing homes
         that house people in similar proximity, health
         officials have found that FCI Elkton has been more
         successful at stopping the spread of Covid-19. (Id.
         at ¶ 80). These health officials were impressed with

                                      9
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1024 Filed 05/26/20 Page 10 of 28




            the planning done at FCI Elkton in response to the
            pandemic. (Id. at ¶ 81).

    Like all other institutions, penal and otherwise, the Bureau of

 Prisons has not been able to eliminate the risks from Covid-19

 completely, despite its best efforts. But the Bureau of Prisons’ measures

 will help federal inmates remain protected from Covid-19 and ensure

 that they receive any required medical care during these difficult times.

       B.     The Bureau of Prisons is increasing the number of
              inmates who are granted home confinement.

    The Bureau of Prisons has also responded to Covid-19 by increasing

 the placement of federal prisoners in home confinement. New

 legislation now temporarily permits the Bureau of Prisons to “lengthen

 the maximum amount of time for which [it] is authorized to place a

 prisoner in home confinement” during the Covid-19 pandemic.

 Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

 § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

 The Attorney General has also issued two directives, ordering the

 Bureau of Prisons to use the “various statutory authorities to grant

 home confinement for inmates seeking transfer in connection with the

 ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord


                                       10
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1025 Filed 05/26/20 Page 11 of 28




 04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

 Prisons to identify the inmates most at risk from Covid-19 and “to

 consider the totality of circumstances for each individual inmate” in

 deciding whether home confinement is appropriate. (03-26-2020

 Directive to BOP, at 1).

    The Bureau of Prisons’ efforts on this point are not hypothetical.

 Over 3,174 federal inmates have been granted home confinement since

 the Covid-19 pandemic began, and that number continues to grow. BOP

 Coronavirus FAQs. As the Attorney General’s directives have explained,

 these home-confinement decisions have required evaluating several

 criteria:

       1.) Each inmate’s age and vulnerability to Covid-19;

       2.) Whether home confinement would increase or decrease
       the inmate’s risk of contracting Covid-19; and

       3.) Whether the inmate’s release into home confinement
       would risk public safety.

 (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

    These criteria not only make sense, but also fit the realities of the

 Covid-19 pandemic far better than any other solution does. The Bureau

 of Prisons cannot open its facilities’ gates indiscriminately and unleash

 tens of thousands of convicted criminals, en masse. It must focus on the
                                       11
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1026 Filed 05/26/20 Page 12 of 28




 inmates who have the highest risk factors for Covid-19 and are least

 likely to engage in new criminal activity. This is true not just to protect

 the public generally, but to avoid the risk that a released defendant will

 bring Covid-19 back into the jail or prison system if he violates his

 terms of release or is caught committing a new crime. See 18 U.S.C.

 § 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-

 confinement initiative thus appropriately focuses on the inmates who

 will most benefit from release and whose release is least risky.

    The Bureau of Prisons must also balance another important

 consideration: how likely is an inmate to abide by the CDC’s social-

 distancing protocols or other Covid-19-based restrictions on release?

 Many inmates—particularly those who have been convicted of serious

 offenses or have a lengthy criminal record—been already proven

 unwilling to abide by society’s most basic norms. It is more than

 reasonable to evaluate whether a particular inmate would adhere to

 release conditions and social-distancing protocols during the pandemic.

 And if a prisoner would be unlikely to take release conditions or Covid-

 19 precautions seriously, he would also be far more likely than the

 general public to contract and spread Covid-19 if released.


                                       12
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1027 Filed 05/26/20 Page 13 of 28




    Finally, the Bureau of Prisons’ home-confinement initiative allows it

 to marshal and prioritize its limited resources for the inmates and

 circumstances that are most urgent. For any inmate who is a candidate

 for home confinement, the Bureau of Prisons must first ensure that his

 proposed home-confinement location is suitable for release, does not

 place him at an even greater risk of contracting Covid-19, and does not

 place members of the public at risk from him. It must assess

 components of the release plan, including whether the inmate will have

 access to health care and other resources. It must consider myriad other

 factors, including the limited availability of transportation right now

 and the probation department’s reduced ability to supervise inmates

 who have been released. All of those decisions require channeling

 resources to the inmates who are the best candidates for release.

    Those types of system-wide resource-allocation decisions are difficult

 even in normal circumstances. That is why Congress tasked the Bureau

 of Prisons to make them and has not subjected the decisions to judicial

 review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

 law, a designation of a place of imprisonment under this subsection is

 not reviewable by any court.”); United States v. Patino, No. 18- 20451,


                                       13
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1028 Filed 05/26/20 Page 14 of 28




 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

 the Court lacks authority to direct the operations of the Bureau of

 Prisons.”). It is especially true now, given the Bureau of Prisons’

 substantial and ongoing efforts to address the Covid-19 pandemic.

 II.     The Court should deny Matthews’s motion for
         compassionate release.

       Matthews’s motion for a reduced sentence should be denied. A

 district court has “no inherent authority . . . to modify an otherwise

 valid sentence.” United States v. Washington, 584 F.3d 693, 700 (6th

 Cir. 2009). Quite the contrary: a district court’s authority to modify a

 defendant’s sentence is “narrowly circumscribed.” United States v.

 Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

 statutory exception, a district court “may not modify a term of

 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those

 statutory exceptions are narrow. United States v. Ross, 245 F.3d 577,

 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) is equally narrow.

       First, compassionate release requires exhaustion. If a defendant

 moves for compassionate release, the district court may not act on the

 motion unless the defendant files it “after” either completing the

                                       14
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1029 Filed 05/26/20 Page 15 of 28




 administrative process within the Bureau of Prisons or waiting 30 days

 from when the warden at his facility received his request. 18 U.S.C.

 § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 595–96 (3d Cir.

 2020). Because this requirement is a statutory one and not judicially

 crafted, it is mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016);

 Island Creek Coal Co. v. Bryan, 937 F.3d 738, 751 (6th Cir. 2019).

    Second, even if a defendant exhausts, he must show “extraordinary

 and compelling reasons” for compassionate release, and release must be

 “consistent with” the Sentencing Commission’s policy statements.

 18 U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

 compliance with the policy statements incorporated by § 3582(c)(1)(A) is

 mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

 States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

 defendant must have a medical condition, age-related issue, family

 circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

 of any other person or to the community,” USSG § 1B1.13(2).

    Third, even if a defendant is eligible for compassionate release, the

 district court may not grant the motion unless the factors in 18 U.S.C.


                                       15
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1030 Filed 05/26/20 Page 16 of 28




 § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

 at sentencing, those factors require the district court to consider the

 defendant’s history and characteristics, the seriousness of the offense,

 the need to promote respect for the law and provide just punishment for

 the offense, general and specific deterrence, and the protection of the

 public. 18 U.S.C. § 3553(a).

       A.    The Court is barred from granting release because
             Matthews has not exhausted his administrative
             remedies.

    The Court must dismiss Matthews’s motion, because he has not

 satisfied the exhaustion requirement for compassionate release under

 18 U.S.C. § 3582(c)(1)(A). Until recently, only the Bureau of Prisons

 could move for compassionate release. The First Step Act of 2018

 amended the statute, permitting defendants to move for it too. First

 Step Act § 603(b), Pub. L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21,

 2018).

    But the provision permitting a defendant-initiated motion includes

 an exhaustion requirement. Id. A district court may not grant a

 defendant’s motion for compassionate release unless the defendant files

 it “after” the earlier of (1) the defendant “fully exhaust[ing] all


                                       16
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1031 Filed 05/26/20 Page 17 of 28




 administrative rights to appeal a failure of the Bureau of Prisons to

 bring a motion on the defendant’s behalf,” or (2) “the lapse of 30 days

 from the receipt of such a request by the warden of the defendant’s

 facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594,

 595 (3d Cir. 2020).

    Statutory exhaustion requirements, like the one in § 3582(c)(1)(A),

 are mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016). As the

 Sixth Circuit has explained, there is a “sharp divide” that “separates

 statutory from prudential exhaustion.” Island Creek Coal Co. v. Bryan,

 937 F.3d 738, 751 (6th Cir. 2019). Unlike judicially crafted

 requirements, statutory requirements may not be excused, even to

 account for “special circumstances.” Ross, 136 S. Ct. at 1856–57.

    Section 3582(c)(1)(A) is likely even a jurisdictional bar on the Court’s

 authority to consider a motion for compassionate release. The Sixth

 Circuit has labeled § 3582(c)’s limitations “jurisdiction[al].” Williams,

 607 F.3d at 1125. The statute “speak[s] to the power of the court rather

 than to the rights or obligations of the parties.” Landgraf v. USI Film

 Prods., 511 U.S. 244, 274 (1994). And it delineates “when, and under

 what conditions,” a court may exercise its “‘adjudicatory authority.’”


                                       17
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1032 Filed 05/26/20 Page 18 of 28




 Bowles v. Russell, 551 U.S. 205, 212–13 (2007) (quoting Eberhart v.

 United States, 546 U.S. 12, 16 (2005)). But even if § 3582(c)’s

 requirements were not considered truly jurisdictional, they would still

 be mandatory claim-processing rules that must be enforced when a

 party “properly rais[es]” them. Eberhart, 546 U.S. at 19 (2005). Thus,

 regardless of how it is labeled, § 3582(c)(1)(A)’s exhaustion requirement

 is mandatory. See Ross, 136 S. Ct. at 1856–57; United States v.

 Marshall, 954 F.3d 823, 826–29 (6th Cir. 2020).

    The only court of appeals to address this question has agreed. In

 United States v. Raia, 954 F.3d 594, 595–97 (3d Cir. 2020), the Third

 Circuit held that the Covid-19 pandemic does not permit inmates or

 district judges to bypass § 3582(c)(1)(A)’s exhaustion requirement.

 Rather, “[g]iven BOP’s shared desire for a safe and healthy prison

 environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion

 requirement takes on added—and critical—importance.” Id. at 597.

    The majority of district courts to decide this question nationwide,

 including many in our district, have similarly held that a “failure to

 exhaust” under § 3582(c)(1)(A) “cannot be excused, even in light of the

 Covid-19 pandemic.” United States v. Alam, No. 15-20351, 2020 WL


                                       18
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1033 Filed 05/26/20 Page 19 of 28




 1703881, at *2–*3 (E.D. Mich. Apr. 8, 2020); accord United States v.

 Austin, No. 15-20609, 2020 WL 2507622, at *2 (E.D. Mich. May 15,

 2020); United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2

 (E.D. Mich. Apr. 22, 2020); United States v. Mathews, No. 14-CR-20427-

 02, 2020 WL 1873360, at *2–*3 (E.D. Mich. Apr. 15, 2020). As one of the

 those district judges has explained, the few courts that have excused

 exhaustion under § 3582(c)(1)(A) have mistakenly relied on cases

 addressing judge-made exhaustion requirements, not statutory

 exhaustion requirements. Mathews, 2020 WL 1873360, at *2–*3.

    Congress’s reasons for § 3582(c)(1)(A)’s exhaustion requirement

 apply with even greater force during the Covid-19 pandemic. The

 Bureau of Prisons is already responding to the pandemic—not just

 through heightened safety measures, but by evaluating its entire prison

 population for home confinement. By requiring a defendant to exhaust,

 § 3582(c)(1)(A) gives the Bureau of Prisons the opportunity to gather his

 medical documentation and other records, evaluate his request, and

 decide in the first instance whether it justifies either compassionate

 release or some other form of relief. As the Third Circuit observed:

 “Given BOP’s shared desire for a safe and healthy prison environment,


                                       19
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1034 Filed 05/26/20 Page 20 of 28




 . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

 takes on added—and critical—importance.” Raia, 954 F.3d at 597.

    Matthews did not exhaust his administrative remedies. He has not

 made a request to the Bureau of Prisons asking that he be granted

 compassionate release based on his asthma and Covid-19. Matthews

 has therefore not satisfied § 3582(c)(1)(A)’s mandatory exhaustion

 requirement.

       B.    There are no extraordinary and compelling reasons to
             grant Matthews compassionate release.

    Even if Matthews had exhausted his administrative remedies,

 compassionate release would be improper. Compassionate release must

 be “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

 Sentencing Commission with “describ[ing] what should be considered

 extraordinary and compelling reasons for [a] sentence reduction” under

 § 3582(c)(1)(A), as well developing “the criteria to be applied and a list

 of specific examples” for when release is permitted. 28 U.S.C. § 994(t).

    Because the Sentencing Commission has fulfilled Congress’s

 directive in USSG § 1B1.13, that policy statement is mandatory. Section

 3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

                                       20
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1035 Filed 05/26/20 Page 21 of 28




 statements mirrors the language governing sentence reductions under

 18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

 § 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

 language in the same statute, it must be interpreted in the same way.

 Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

 Commission’s restraints “on a district court’s sentence-reduction

 authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

 (6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

    The First Step Act did not change that. It amended only who could

 move for compassionate release under § 3582(c)(1)(A). It did not amend

 the substantive requirements for release. United States v. Saldana, No.

 19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

 States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

 Apr. 20, 2020). Section 1B1.13 remains binding.

    Section 1B1.13 cabins compassionate release to a narrow group of

 non-dangerous defendants who are most in need. That policy statement

 limits “extraordinary and compelling reasons” to four categories: (1) the

 inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

 circumstances; and (4) other reasons “[a]s determined by the Director of


                                       21
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1036 Filed 05/26/20 Page 22 of 28




 the Bureau of Prisons,” which the Bureau of Prisons has set forth in

 Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

 Circuit recently explained, a district court “lack[s] jurisdiction” to grant

 compassionate release when a defendant’s circumstances do not fall

 within those categories. Saldana, 2020 WL 1486892, at *3.

    The Covid-19 pandemic does not, by itself, qualify as the type of

 inmate-specific condition permitting compassionate release. The Bureau

 of Prisons has worked diligently to implement precautionary measures

 reducing the risk from Covid-19 to Matthews and other inmates. Thus,

 as the Third Circuit has explained, “the mere existence of Covid-19 in

 society and the possibility that it may spread to a particular prison

 alone cannot independently justify compassionate release, especially

 considering BOP’s statutory role, and its extensive and professional

 efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

    Matthews’s age and medical condition, specifically, his asthma,

 likewise do not satisfy the requirements for release in USSG § 1B1.13

 cmt. n.1, even when considered in combination with the Covid-19

 pandemic. Judge Levy recently emphasized that “asthma does not even

 present among the top ten risk factors—or comorbidities—that increase


                                       22
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1037 Filed 05/26/20 Page 23 of 28




 the likelihood of a dire outcome from Covid-19.” United States v. Brown,

 No. 19-20202, 2020 WL 2572274, at *2 (E.D. Mich. May 21, 2020).

 Indeed, Matthews does not have any of the CDC risk factors for higher

 risk for severe illness if he contracts Covid-19. CDC does list “moderate

 to severe asthma” as a risk factor. There are different classifications of

 asthma, from intermittent to severe. As explained above, Matthews was

 recently diagnosed with the “intermittent” asthma—the mildest form.

 In other words, Matthews’s age and medical records also confirm that

 he does not face a heightened risk from Covid-19. So whether

 considered alone or in combination with the Covid-19 pandemic,

 Matthews’s age and medical condition do not satisfy the initial

 eligibility criteria for release under USSG § 1B1.13 cmt. n.1. See United

 States v. Murphy, No. 15-20411, 2020 WL 2507619, at *5–*6 (E.D. Mich.

 May 15, 2020).

    Finally, even if the combination of Matthews’s medical conditions

 and the Covid-19 pandemic satisfied the initial criteria for eligibility in

 USSG § 1B1.13 cmt. n.1, Matthews would remain ineligible for

 compassionate release because he is a danger to the community. Section

 1B1.13(2) only permits release if a “defendant is not a danger to the


                                       23
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1038 Filed 05/26/20 Page 24 of 28




 safety of any other person or to the community, as provided in 18 U.S.C.

 § 3142(g).” It thus prohibits the release of violent offenders, including

 most drug dealers. See United States v. Stone, 608 F.3d 939, 947–48 &

 n.6 (6th Cir. 2010). It also bars the release of many other defendants.

 An evaluation of dangerousness under § 3142(g) requires a

 comprehensive view of community safety—“a broader construction than

 the mere danger of physical violence.” United States v. Cook, 880 F.2d

 1158, 1161 (10th Cir. 1989) (per curiam). So even many “non-violent”

 offenders—such as those who have been involved in serial or significant

 fraud schemes—may not be released under § 3582(c)(1)(A). USSG

 § 1B1.13(2); see Stone, 608 F.3d at 948 n.7; United States v. Reynolds,

 956 F.2d 192, 192 (9th Cir. 1992) (“[D]anger may, at least in some cases,

 encompass pecuniary or economic harm.”); United States v. Israel, No.

 17-20366, 2017 WL 3084374, at *5 (E.D. Mich. July 20, 2017)

 (recognizing that “economic harm may qualify as a danger” foreclosing

 release).

    Adhering to § 1B1.13(2) is especially important given the current

 strain on society’s first responders and the rise in certain types of crime

 during the Covid-19 pandemic. Police departments in many cities have


                                       24
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1039 Filed 05/26/20 Page 25 of 28




 been stretched to their limits as officers have either contracted Covid-19

 or been placed in quarantine. Some cities, including Detroit, have seen

 spikes in shootings and murders. Child sex predators have taken

 advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. There are real risks to public

 safety right now, and those risks will only increase if our community is

 faced with a sudden influx of convicted defendants.

    Because Matthews’s release would endanger the community,

 § 1B1.13(2) prohibits reducing his sentence under § 3582(c)(1)(A).

 Matthews was involved in large quantity narcotics trafficking, and was

 undeterred despite multiple encounters with police. In other words,

 there is a strong likelihood that, if released, Matthews would continue

 his drug trafficking activities.

    Matthews is not eligible for compassionate release.

       C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
             against compassionate release.

    Even when an inmate has shown “extraordinary and compelling

 reasons” and demonstrated that he is not dangerous, he is still not

 entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

                                       25
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1040 Filed 05/26/20 Page 26 of 28




 release is appropriate. See United States v. Austin, No. 15-20609, 2020

 WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding that the

 “[d]efendant’s circumstances do not warrant compassionate release . . .

 under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

 2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying

 compassionate release because “the 18 U.S.C. § 3553(a) sentencing

 factors do not favor release”); see also United States v. Kincaid, 802 F.

 App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

 compassionate release based on the § 3553(a) factors). So even if the

 Court were to find Matthews eligible for compassionate release, the

 § 3553(a) factors should still disqualify him.

    Matthews committed a serious crime, involving hundreds of

 thousands of dollars of narcotics and guns. And the crime was even

 more severe because Matthews continued his behavior despite police

 involvement, even his arrest with a half-a-million in cash.

 III. If the Court were to grant Matthews’s motion, it should
      order a 14-day quarantine before release.

    If the Court were inclined to grant Matthews’s motion despite the

 government’s arguments above, the Court should order that he be

 subjected to a 14-day quarantine before release.

                                       26
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1041 Filed 05/26/20 Page 27 of 28




                                 Conclusion

    Matthews’s motion should be denied.

                                        Respectfully submitted,

                                        Matthew Schneider
                                        United States Attorney

                                        /s/ Steven P. Cares
                                        Assistant United States Attorney
                                        United States Attorney’s Office
                                        Eastern District of Michigan
                                        211 West Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        Phone: (313) 226-9139
  Dated: May 26, 2020                   Email: steven.cares@usdoj.gov




                                       27
Case 2:11-cr-20790-BAF-DRG ECF No. 205, PageID.1042 Filed 05/26/20 Page 28 of 28




                           Certificate of Service
       I hereby certify that on April 2, 2020, I electronically filed the

 foregoing paper with the Clerk of the Court using the ECF system

 which will send notification of such filing to the attorneys of record.

       I further certify that I have mailed by U.S. mail, or otherwise

 provided to a representative with the United States Bureau of Prisons,

 the paper to the following non-ECF participants:

                         Terrence Matthews
                         Register No. 44040-039
                         FCI Elkton
                         Federal Correctional Institution
                         P.O. Box 10
                         Lisbon, OH 44432

                                        /s/ Steven P. Cares
                                        Assistant United States Attorney
                                        United States Attorney’s Office
                                        Eastern District of Michigan
                                        211 West Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        Phone: (313) 226-9139
                                        Email: steven.cares@usdoj.gov




                                       28
